DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 69-71, 75, and 81 directed to an invention (claims 69-71 and 75) and species (claim 81) non-elected without traverse.  Accordingly, claims 69-71, 75, and 81 have been cancelled.  
Note that the species of claim 81 was not applicable for rejoinder as it improperly depended from claim 1.  Specifically, independent claim 1 has been amended to require that T comprises an alloy of at least 4 elements, whereas claim 81 required a single elemental metal.  
Further note that all previously withdrawn claims that were in condition for rejoinder have been rejoined as subject matter depending from, or otherwise directly incorporating therein, allowable subject matter from instant claim 1.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 39, line 2, is amended as follows: —selected from 0.01 to 0.5 
Note that instant claim 1 sets an upper limit for the content of q at 0.5.  The Examiner’s amendment with respect to claim 39, i.e. lowering the upper limit of q from 0.7 to 0.5, affords the broadest reasonable interpretation of the claimed intent while placing the claim in proper dependent form.  

Claims 69-71, 75, and 81 are canceled, as they have been previously withdrawn from examination without traverse.  

Allowable Subject Matter
Claims 1, 4-7, 11-15, 19-31, 33-39, 42, 45, and 47-52 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Colin W. Slifka/           Primary Examiner, Art Unit 1732